IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
THE STATE OF WASHINGTON,                 )
                                                No. 78088-3-I
                    Respondent,
                                         )
          v.                             )      DIVISION ONE
                                         )
JASON MCCALL,                            )      UNPUBLISHED OPINION


                    Appellant.           )      FILED: April 22, 2019


       PER CURIAM. Jason McCall appeals from the judgment and sentence entered on

February 20, 2018 following his conviction on one count of child molestation in the

second degree and one count of assault in the fourth degree with sexual motivation.

His court-appointed attorney has filed a motion to withdraw on the ground that there is

no basis for a good faith argument on review. Pursuant to State v. Theobald, 78 Wn.2d

184, 470 P.2d 188 (1970), and Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.

Ed. 2d 493 (1967), the motion to withdraw must:

      [1] be accompanied by a brief referring to anything in the record that might
      arguably support the appeal. [2] A copy of counsel’s brief should be
      furnished the indigent and [3] time allowed him to raise any points that he
      chooses; [4] the court—not counsel—then proceeds, after a full
      examination of all the proceedings, to decide whether the case is wholly
      frivolous.

State v. Theobald, 78 Wn.2d at 185 (quoting Anders v. California, 386 U.S. at 744).
No. 78088-3-1/2


       This procedure has been followed. McCall’s counsel on appeal filed a brief with

the motion to withdraw. McCall was served with a copy of the brief and informed of his

right to file a statement of additional grounds for review. McCall did not file a

supplemental brief.

       The material facts are accurately set forth in counsel’s brief in support of the

motion to withdraw. The court has reviewed the briefs filed in this court and has

independently reviewed the entire record. The court specifically considered the

following potential issue raised by counsel:

       Did the trial court err in resentencing McCall to a high-end standard range
       sentence?

The court also raised and considered the following potential issue:

       Is McCall entitled to raise new issues in his second appeal that could have been
       raised in his first appeal?

      The potential issues are wholly frivolous. Counsel’s motion to withdraw is

granted and the appeal is dismissed.



                                                   FOR THE COURT:




                                               2